Citation Nr: 0330716	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
infectious hepatitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied an increased (compensable) 
rating for infectious hepatitis.

A statement from the veteran received in November 2001 
indicated that he had diabetes and high blood pressure, 
which he believed to be secondary to hepatitis.  To the 
extent that this statement raised new issues of entitlement 
to service connection, it is referred to the RO for 
appropriate action.

This case was previously before the Board in March 2002 at 
which time it was remanded for a hearing before a Veterans 
Law Judge.  The veteran was scheduled for a hearing before a 
Veteran's Law Judge, and while he was notified of the time, 
date, and location of the hearing, he failed to appear.  
There is no indication that the veteran desires to 
reschedule the hearing.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

A review of the record reveals that the veteran was never 
notified of the VCAA despite the fact that it had been in 
effect at the time a January 2001 rating decision was 
issued.  The Board also notes that an April 2001 statement 
of the case failed to address the VCAA and even contained 
the law and regulations relative to well grounded claims.  
As noted previously, this concept was eliminated by the 
enactment of the VCAA in November 2000. 

The record does not reflect any attempt by the RO to assist 
the veteran with obtaining evidence to substantiate his 
claim.  Although a statement from the veteran's 
representative dated in December 2002 indicated that the 
veteran believed he had provided all the information 
necessary for the Board to decide his claim, he was never 
notified of the specific types of evidence that would 
support his claim.  Such notification is required by the 
VCAA, and until he has been fully informed in this regard, 
the veteran may not be completely aware of what is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
hepatitis since February 1995.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

3.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been 
complied with, the RO should again 
review the claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  
If the benefit sought on appeal remains 
denied, the veteran  and his 
representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




